Citation Nr: 0205400	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  94-38 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than January 17, 
1984, for entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disability (TDIU), including 
consideration of such entitlement on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from February 1976 to May 
1979.

In an April 1987 rating decision, the RO awarded a rating of 
100 percent for the veteran's service-connected disability 
from schizophrenia, effective from September 17, 1985.  At 
that time, the veteran had a pending claim for TDIU.  In a 
November 1988 rating decision, the RO determined that the 
veteran was not entitled to TDIU.  In a 1990 decision, the RO 
decided the issue of entitlement to TDIU on a de novo basis 
and denied such benefits.  In a May 1994 rating decision, the 
RO denied entitlement to an earlier effective date for the 
100 percent rating for schizophrenia.  In a May 1997 
decision, the Board awarded TDIU to the veteran, effective 
from June 1, 1984, to September 16, 1985, the latter date 
being the day prior to the effective date of the award of the 
100 percent rating for disability associated with 
schizophrenia.  The Board remanded the claim of entitlement 
to TDIU prior to June 1, 1984, to the RO, including for 
consideration of entitlement to TDIU on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321.  In September 1998, the 
RO informed the veteran that it had denied an effective date 
for TDIU earlier than June 1, 1984. 

In a June 2000 decision signed by a panel of Members of the 
Board, the Board granted an effective date from January 17, 
1984 for TDIU.  The veteran appealed that decision to the 
United States Court of Appeals of Veterans Claims (Court).

In a January 2002 Order, the Court, pursuant to a joint 
motion filed by the veteran and the Secretary of the 
Department of Veterans Affairs, vacated the Board's June 2000 
to the extent that it denied an effective date earlier than 
January 1984 for TDIU.  The matter was remanded to the Board 
for consideration of the applicability of and compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).


REMAND

In April 2002, the Board informed the veteran that the Member 
of the Board who had heard his testimony in January 2000 was 
no longer a Board member.  The veteran was advised that he 
had the right to have a decision made by a member of the 
Board who has heard his testimony.  The letter inquired 
whether he desired another hearing before another member of 
the Board.  Later in April 2002, the veteran requested 
another hearing before a Member of the Board, with the 
further request that such hearing be conducted via video 
teleconference.

Consequently, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO, via video teleconference.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




